UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-5002



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHARLES E. PRICE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CR-01-537-AMD)


Submitted:   July 10, 2003                  Decided:   July 15, 2003


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Denise C. Barrett, Assistant
Federal Public Defender, Baltimore, Maryland, for Appellant.
Thomas M. DiBiagio, United States Attorney, Michael J. Leotta,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Charles E. Price pled guilty to bank robbery and received a

fifty-five month sentence.    In his plea agreement, he waived the

right to appeal his sentence.         His attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that

there are no meritorious issues for appeal but addressing alleged

violation of Price’s right to a speedy trial.    Price filed a pro se

supplemental brief further arguing the speedy trial issue. For the

reasons that follow, we affirm.

       Price contends that pretrial delays violated his rights under

the Speedy Trial Act.     However, excluding the time during which

pretrial motions were pending, 18 U.S.C. §§ 3161(h)(1)(F), (J)

(2000); United States v. Parker, 30 F.3d 542, 546-48 (4th Cir.

1994), Price pled guilty well within the time constraints of the

Act.

       We have examined the entire record in this case in accordance

with the requirements of Anders and find no meritorious issues for

appeal.    Accordingly, we affirm, and we deny Price’s motion to

appoint counsel.     This court requires that counsel inform the

client, in writing, of his right to petition the Supreme Court of

the United States for further review.        Thus, we deny counsel’s

motion for leave to withdraw at this time.     If Price requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may renew the motion to withdraw


                                  2
from representation.      We dispense with oral       argument, because the

facts   and   legal    contentions   are   adequately    presented    in   the

materials     before   the   court   and   argument    would   not   aid   the

decisional process.




                                                                     AFFIRMED




                                      3